IN THE SUPREME COURT OF THE STATE OF NEVADA


                JV PROPERTIES, LLC, A NEVADA                           No 68721
                LIMITED LIABILITY COMPANY
                                    Appellant,
                              vs.                                             FILED
                SV LITIGATION SPE, LLC, A NEVADA
                LIMITED LIABILITY COMPANY,                                    JUL 1 5 2016
                                    Respondent.                               TRAC1E K. LINDEMAN
                                                                           CLERK,OFt UPREME COURT

                                                                                DEPUTY CLERK
                                      ORDER DISMISSING APPEAL
                            Appellant has filed a "Suggestion of Bankruptcy and Notice of
                Operation of Automatic Stay," informing this court that it has filed a
                petition in bankruptcy court. The filing of a bankruptcy petition operates
                to stay, automatically, the "continuation" of any
                "judicial. . . action. .. against the debtor." 11 U.S.C. § 362(a)(1). An
                appeal, for purposes of the automatic stay, is considered a continuation of
                the action in the trial court. Consequently, an appeal is automatically
                stayed if the debtor was the defendant in the underlying trial court action.
                See Ingersoll-Rand Fin,. Corp. v. Miller Mining Co., Inc., 817 F.2d 1424
                (9th Cir. 1987). It appears that appellant was a defendant below.
                Therefore, this appeal is stayed pursuant to the automatic stay provisions
                of federal bankruptcy law.
                            Given the applicability of the automatic stay, this appeal may
                linger indefinitely on this court's docket pending final resolution of the
                bankruptcy proceedings. Accordingly, we conclude that judicial efficiency
                will be best served if this appeal is dismissed without prejudice. Because
                a dismissal without prejudice will not require this court to reach the
                merits of this appeal and is not inconsistent with the primary purposes of
                the bankruptcy stay—to provide protection for debtors and creditors—we
SUPREME COURT
     OF
   NEVADA

(0) 1947A
                                                                                     i (9 -   L1117
                   further conclude that such dismissal will not violate the bankruptcy stay. 1
                   See Indep. Union of Flight Attendants v. Pan Am. World Airways, Inc.,         966
                   F.2d 457, 459 (9th Cir. 1992) (holding that the automatic stay does not
                   preclude dismissal of an appeal so long as dismissal is "consistent with the
                   purpose of [11 U.S.C. §362(a)"]; Dean v. Trans World Airlines, Inc., 72 F.3d
                   754, 755 (9th Cir. 1995) (holding that a post-bankruptcy petition dismissal
                   will violate the automatic stay "where a decision to dismiss requires the
                   court to first consider other issues presented by or related to the
                   underlying case").
                                Accordingly, we dismiss this appeal. This dismissal is without
                   prejudice to appellant's right to move for reinstatement of this appeal
                   upon either the lifting of the bankruptcy stay or final resolution of the
                   bankruptcy proceedings, if appellant deems such a motion appropriate at
                   that time.
                                It is so ORDERED.




                                            Hardesty


                     its
                   Saitta                                     Pickering
                                                                                        ,   J.


                          'The automatic stay provides a debtor "with protection against
                   hungry creditors" and gives it a "breathing spell from its creditors" by
                   stopping all collection efforts. Dean v. Trans World Airlines, Inc., 72 F.3d
                   754, 755 (9th Cir. 1995) (internal quotation marks omitted). Further, it
                   "assures creditors that the debtor's other creditors are not racing to
                   various courthouses to pursue independent remedies to drain the debtor's
                   assets." Id. at 755-56.


SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    mem
                cc: Hon. Michael Villani, District Judge
                     Hon. Valerie Adair, District Judge
                     Robert Saint-Aubin, Settlement Judge
                     Reid Rubinstein Bogatz
                     Mazur & Brooks, A PLC
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                  3
(0) 1947A